          Case 2:19-cr-20058-CM-TJJ Document 1 Filed 09/25/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS
                               (Kansas City Docket)

UNITED STATES OF AMERICA

                      Plaintiff,

     v.                                         Case No.     19-20058-CM-TJJ

DEVRONN H. SPORTSMAN,

                      Defendant.


                                     INDICTMENT

      The Grand Jury charges:

                                       COUNT 1

      On or about August 31, 2019, in the District of Kansas, the defendant,

                              DEVRONN H. SPORTSMAN,

knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, to-wit: in 2007, case number 06CR1830, of Possession of

Cocaine, in the District Court of Wyandotte County, Kansas; in 2012, case number

12CR0795, of Criminal Possession of a Firearm, in the District Court of Wyandotte

County, Kansas; and, in 2016, case number 14-CR-20130-06-JAR/DJW, of two counts

of Felon in Possession of a Firearm, in United States District Court for the District of

Kansas; knowingly and unlawfully possessed in and affecting interstate and foreign

commerce, and received a firearm, namely, a 9mm Witness P-S, serial number EA72671,

which had been shipped and transported in interstate and foreign commerce, in violation

of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).




                                           1
        Case 2:19-cr-20058-CM-TJJ Document 1 Filed 09/25/19 Page 2 of 3




                              FORFEITURE ALLEGATION

       1. The allegations contained in Count 1 of the Indictment are hereby realleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18,

United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).

         2. Upon conviction of the offense identified in Count 1, the defendant,

                              DEVRONN H. SPORTSMAN,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)

and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved

in the commission of the offenses, including, but not limited to ammunition, and a firearm,

namely, a 9mm Witness P-S, serial number EA72671, seized in the District of Kansas,

on August 31, 2019.

       All pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c).

                                                 A TRUE BILL.


DATED: September 25, 2019                        s/ Foreperson
                                                 FOREPERSON OF THE GRAND JURY


s/ Terra D. Morehead #12759
STEPHEN R. MCALLISTER, Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730
(913) 551-6541 (fax)
stephen.mcallister@usdoj.gov

(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                             2
       Case 2:19-cr-20058-CM-TJJ Document 1 Filed 09/25/19 Page 3 of 3




PENALTIES:

COUNT 1 – Felon in Possession of a firearm/ammunition, 18 U.S.C. § 922(g)(1):

            NMT 10 years Imprisonment,
            NMT $250,000.00 Fine,
            NMT 3 years S.R.,
            $100 Special Assessment; and,
            Forfeiture Allegation.




                                         3
